Citation Nr: 1147401	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for depression.

2.  Whether the reduction of the Veteran's evaluation from 20 percent to 10 percent for residuals of a fracture of the right ankle was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel





INTRODUCTION

The Veteran served on active duty from January 1992 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran's depression is manifested by isolation, irritability, low mood, loss of energy, hopelessness, constricted and congruent affect, difficulty interacting with others, poor concentration, explosive anger, and mood lability, resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  Deficiencies in most areas and/or total occupational and social impairment have not been shown.  

2.  Improvement in residuals of a right ankle fracture has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 50 percent, but no higher, for depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  The reduction of the Veteran's 20 percent evaluation for residuals of a right ankle fracture was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5299-5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim as to the reduced rating for his right ankle disability is granted in full herein.  As such, any discussion of the duties to notify and assist with regard to this claim is unnecessary.

As to the Veteran's claim for an increased rating for his depression, it is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran.  He was afforded a VA examination pertinent to his claim in April 2009.  The examination was conducted by a medical professional, who solicited history from the Veteran, and performed a complete examination.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Depression

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Veteran's depression is rated 30 percent disabled under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434, which is rated under the General Rating Formula for Mental Disorders.

Under the formula, found at 38 C.F.R. § 4.130 (2011), a 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 21-30 contemplates behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11-20 contemplates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g. largely incoherent or mute).

VA outpatient records dated in February 2009 show that the Veteran complained of depression, isolation, and irritability.  He was aware and oriented, with a significant low mood.  This was largely exacerbated by physical discomfort.  He denied suicidal and homicidal ideation.  His assigned GAF score was 60.

March 2009 VA treatment records indicate that the Veteran admitted himself to the hospital voluntarily because he was having violent thoughts about a coworker.  The Veteran was cooperative with the interview and maintained good eye contact.  He exhibited normal motor activity and speech.  His mood was not good with a constricted affect.  Thought processes were coherent.  There was no suicidal ideation, but there was homicidal ideation upon admission.  He did not appear to respond to internal stimuli.  He was alert and oriented and had significantly impaired insight and judgment.  The diagnosis was major depressive disorder, single episode, severe, without psychotic features.  The Veteran indicated that he planned to quit his job upon leaving the hospital.  At discharge, the Veteran felt excellent and reported that his mood was good.  He denied thoughts to harm himself or others.  The GAF scores were 20 and 30 upon admission and 60 upon discharge.

In April 2009, the Veteran underwent VA examination.  He reported having significant problems with another coworker and had been hospitalized for a week due to homicidal ideation toward the coworker.  This was his only hospitalization.  His back pain had increased to the point that he had difficulty at work and home.  He had increased irritability, as well as feelings of worthlessness and uselessness.  He had withdrawn from others, and he was put in a position at work that he did not have to interact with others.  He also reported loss of energy and hopelessness.

The Veteran was not currently working and had quit his job the week before due to stress and ongoing tension.  He also had difficulty with his job performance.  He had been at this job for five years and his prior employment for six years.  The Veteran currently lived with his fourth wife.  He felt humiliated by his pain, even in regard to his wife.  He had one stepdaughter and one biological daughter.  He spent his time completing household chores, even though he was in pain.  He had pain when performing activities of daily living.

On examination, the Veteran was appropriately dressed and groomed.  His speech was clear, coherent, and goal-directed.  His thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  Insight and judgment were adequately developed.  There was psychomotor swelling evidence in the Veteran's speech and movement.  The diagnosis was depressive disorder due to general medical condition, and the GAF score was 60.  The examiner described the Veteran's depression as moderate.

A May 2009 VA outpatient record shows that the Veteran felt better since his pain was more controlled.  He was also less angry since he was no longer exposed to a stressful work environment.  He was spontaneous and appropriate, and his affect was full and congruent.  The Veteran was calm, pleasant, and cooperative.  He denied suicidal and homicidal ideation.  His GAF was 55.

A July 2009 VA treatment record shows that the Veteran reported a bad episode of depression.  His affect was constricted and congruent.  He was spontaneous, appropriate, and cooperative.  He had great difficulty interacting with others.  He reported a good relationship with his wife, who remained supportive.  His GAF score was 50.  The assessment was that the Veteran's inability to interact with others for any significant amount of time, poor concentration, explosive anger, mood lability, and isolative behavior coupled with his significant medical problems certainly prevented him from maintaining gainful employment.

An August 2009 VA treatment record shows the Veteran had a constricted and congruent affect.  He was spontaneous, appropriate, and cooperative.  He had significant irritability.  He continued to have great difficulty interacting with others, but was able to maintain a good relationship with his wife.

Based on a review of the record, the Board concludes that the symptoms associated with the Veteran's service-connected depression more nearly approximate the criteria associated with a 50 percent disability rating under the General Rating Formula for Mental Disorders.  Specifically, he demonstrated a constricted affect in July and August 2009.  He reported homicidal ideation in March 2009, although it was no longer present upon discharge from the hospital.  It was repeatedly shown in the evidence that the Veteran had great difficulty interacting with others, especially for any length of time.  While he maintained a good relationship with his wife, he was unable to work around other people for any prolonged amount of time.  He manifested significant irritability and some evidence of explosive anger.  Judgment and insight were noted to be impaired during the Veteran's hospitalization in March 2009.

As such, the Board concludes that, while the Veteran has not demonstrated all of the criteria associated with a 50 percent rating for depression, there is evidence of symptomatology that results in occupational and social impairment with reduced reliability and productivity.  The Veteran certainly manifested a difficulty in establishing and maintaining effective work relationships.  This was demonstrated when the Veteran self-admitted to the hospital with violent thoughts regarding a coworker.  Therefore, the Board finds that the Veteran's symptomatology is commensurate with the criteria associated with a 50 percent rating for depression, and this rating is granted.

However, the Board also finds that the criteria for a 70 or 100 percent rating are not met or approximated.  While the Veteran had a severe episode of his psychiatric illness in March 2009 that resulted in hospitalization, it was limited to only several days, and the Veteran demonstrated obvious and significant improvement in symptomatology upon discharge.  The Veteran has maintained a good relationship with his wife and has demonstrated normal speech and motor activity, coherent thought processes, orientation, and spontaneity.

The Veteran has never demonstrated deficiencies in most areas.  Any deficiency in judgment or mood was noted to be periodic and not constant.  Suicidal ideation, obsessive rituals, abnormal speech, near-continuous panic or depression, impaired impulse control, disorientation, neglect of personal appearance or any similar symptomatology is not shown.  Based on this, the Board concludes that occupational and social impairment with deficiencies in most areas or total occupational and social impairment is not shown by the record.

The Board notes that the Veteran was assigned GAF scores of 20 and 30 upon admission to the VA hospital in March 2009.  While these contemplate very severe symptoms of mental illness, the Board finds that these GAF scores and the manifestations that supported them were very short-lived.  Within a few days, the Veteran was assigned a GAF score of 60 and was discharged from the hospital in a good mood.  Other than this hospitalization, the lowest GAF score assigned to the Veteran is 50, which contemplates some serious symptoms and does not suggest that a disability rating in excess of 50 percent is warranted.  As such, the Board concludes that the GAF scores assigned support the 50 percent rating, but no higher.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that is not encompassed by the schedular rating assigned.  While the Veteran was shown to have been hospitalized once during the appeal period, there is no allegation or suggestion that can be implied from this evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  While the Veteran was found to be unemployable, this was based on both his physical and psychiatric disabilities.  Therefore, the applicable criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the record supports assignment of a 50 percent but no higher rating for depression.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for the 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Restoration of Disability Rating for Right Ankle

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, specific actions must be taken by the RO.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2011).  In this case, the reduction applied to the Veteran's right ankle disability did not result in a reduction in his compensation payments currently being made.  As such, the special notification needed for rating reductions under 38 C.F.R. § 3.105 are not required.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a),(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations are applicable only for ratings which have continued for long periods, five years or more, at the same level, and do not apply to disabilities which have not become stabilized and are likely to improve.  38 C.F.R. § 3.344(c) (2011).  Reexaminations disclosing improvement, physical or mental, in disabilities will warrant a reduction in rating. 

In this case, the 20 percent rating for residuals of a fracture of the right ankle was in effect for fewer than five years, from March 26, 2007, to February 1, 2009. Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2011).  Under situations where the assigned rating is in effect for less than five years, an examination disclosing improvement will warrant reduction in the rating. 38 C.F.R. § 3.344(c) (2011).  The question is thus whether an examination showed an improvement warranting reduction in the rating.

The Veteran's right ankle disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's residuals of a fracture of the right ankle are rated by analogy to the criteria for limitation of motion of the ankle.

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  Normal motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In a June 2007 rating decision, the RO increased the disability rating for the Veteran's right ankle from 0 percent to 20 percent, effective March 26, 2007.  This was based upon a May 2007 VA examination report, which shows the Veteran's right ankle lacked 10 degrees of dorsiflexion.  Plantar flexion was 10 to 30 with pain.  Inversion was to 30 degrees with pain, and eversion was to 20 degrees with pain.  Range of motion was not additionally limited following repetition.  The Veteran reported constant pain with flare-ups every day that limited his mobility.  He reported intermittent swelling and denied instability.  Pain interfered with his job by impacting his concentration and mobility.

Pursuant to the current claim, the Veteran underwent VA examination in July 2009.  He complained of daily right ankle pain, which was accompanied by swelling and occasional instability.  During work, he experienced ankle pain and limitation of walking.  He experienced flare-ups which were weather and activity related.  They were characterized by increased swelling and decreased activity.  The Veteran used a cane.

Examination of the right ankle shows that the joint lacked 10 degrees of dorsiflexion from the neutral point.  Plantar flexion was to 45 degrees.  Inversion and eversion were to 5 degrees each.  Motion appeared to be accompanied by end-of-range pain but was not additionally limited by repetition.  The ankle was tender underneath the medial malleolus.  It was stable on drawer test.  The Veteran was able to stand on tiptoe repeatedly but used a cane for bracing.  The x-ray was essentially negative.

A February 2009 VA outpatient treatment record indicates that the Veteran complained of pain in his right ankle.

Based on a review of the record, the Board finds that the Veteran's claim should be granted.  Specifically, the VA examination report dated in July 2009, upon which the RO reduced the Veteran's disability rating, does not show definite improvement over the residuals shown on VA examination in May 2007.  The only improvement in the Veteran's right ankle motion was noted in plantar flexion, which was shown to be normal.  However, limitation of dorsiflexion was the same, and eversion and inversion were shown to be worse in July 2009.  Furthermore, the Veteran was noted to have been using a cane for ambulation in July 2009 and complained of instability, whereas he had denied it in May 2007.

The Board finds that the one notation that plantar flexion had improved does not suggest that the Veteran's overall disability picture had improved, particularly in light of the more limited eversion and inversion and new evidence of instability.  As such, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's right ankle disability has improved, and the Veteran's claim is granted.

(Continued on next page.)








ORDER

A 50 percent disability rating for depression is granted, subject to the laws and regulations governing the payment of VA benefits.

The 20 percent rating for the Veteran's residuals of a right ankle fracture is restored.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


